DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowable since, as pointed out by Applicant in Remarks dated 06/29/2022, page 8, line 27 to page 10, line 20, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “to control translucence of the electrochromic element via a control signal and to cause display information to be visible responsive to controlling the translucence of the electrochromic element, wherein the display information is represented by electrochromic text or electrochromic picture via the electrochromic element”. In claim 18, “to control translucence of the electrochromic element to display information such that the displayed information is presented in a line of sight that passes through the transparent material, wherein the displayed information is represented by electrochromic text or electrochromic picture via the electrochromic element”. In claim 21, “controlling the translucence of the electrochromic element thereby displaying the information at the surface of the transparent material by providing the control signal from a heads-up display (HUD) controller to the electrochromic element, wherein displayed information is represented by electrochromic text or electrochromic picture via the electrochromic element”. The closest prior art or record, REILHAC (EP 3031654 A1), discloses a heads-up display (HUD) system (Fig. 1, (3), and [0029])comprising: a transparent material (Fig. 1, (8) and [0033]; an electrochromic element (Fig. 1, (11) and [0030] affixed to a surface of the transparent material[0030]( The optical element (11) can for example be a foil, which is adhered to the windscreen (8)). However, singularly or in combination with other prior art, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692